Matter of Heidrick v Sherman (2018 NY Slip Op 06668)





Matter of Heidrick v Sherman


2018 NY Slip Op 06668


Decided on October 5, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1035 CAF 16-01940

[*1]IN THE MATTER OF JOHN HEIDRICK, III, PETITIONER-APPELLANT,
vANGELA SHERMAN, RESPONDENT-RESPONDENT. 


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR PETITIONER-APPELLANT.
JOAN MERRY, HORNELL, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Steuben County (Mathew K. McCarthy, A.J.), entered September 27, 2016 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm the order. We write only to note that the children's positions with respect to custody were clarified during oral argument of this appeal, and we conclude that the Attorney for the Children has fulfilled her responsibilities as set forth in 22 NYCRR 7.2 (d) (cf. Matter of Brian S. [Tanya S.], 141 AD3d 1145, 1147 [4th Dept 2016]; Matter of Mark T. v Joyanna U., 64 AD3d 1092, 1095 [3d Dept 2009], lv denied 15 NY3d 715 [2010]).
Entered: October 5, 2018
Mark W. Bennett
Clerk of the Court